Title: From Thomas Jefferson to William Bowden, 13 July 1807
From: Jefferson, Thomas
To: Bowden, William


                        
                            Sir
                     
                            Washington July 13. 07.
                        
                        I yesterday wrote an answer to the offer of service tendered by yourself & the troop of cavalry commanded
                            by you, which I must now ask the favor of you to suppress, & to recieve as a substitute that now inclosed. this is
                            adapted to those corps who are in a situation to lend immediate assistance to the part of the country in danger. it is
                            therefore an acceptance of their service under the direction of the Governor of the state. the other form has been used
                            for those corps whose local situation does not render an immediate call probable. it was by mistake that this latter form
                            was addressed to you. Accept for yourself & company my respectful salutations.
                        
                            Th: Jefferson
                     
                        
                    